EXHIBIT 99.1 Cracker Barrel Old Country Store [logo] POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 NASDAQ : CBRL Investor Contact: Lawrence E. Hyatt (615) 235-4432 Media Contact: Julie K. Davis (615) 443-9266 CRACKER BARREL OLD COUNTRY STORE, INC. DECLARES QUARTERLY DIVIDEND LEBANON, Tenn. – May 26, 2011 – Cracker Barrel Old Country Store, Inc. (Nasdaq: CBRL) today announced that the Board of Directors has declared a regular dividend to common shareholders of $0.22 per share, payable on August 5, 2011, to shareholders of record on July 15, 2011. About Cracker Barrel Cracker Barrel Old Country Store restaurants provide a friendly home-away-from-home in its old country stores and restaurants.Guests are cared for like family while relaxing and enjoying real home-style food and shopping that’s surprisingly unique, genuinely fun and reminiscent of America’s country heritage…all at a fair price. The restaurants serve up delicious, home-style country food such as meatloaf and homemade chicken n’ dumplins as well as our signature biscuits using an old family recipe. The authentic old country retail store is fun to shop and offers unique gifts and self-indulgences. Cracker Barrel Old Country Store, Inc.(Nasdaq: CBRL) was established in 1969 in Lebanon, Tenn.and operates601 company-owned locations in42 states.Every Cracker Barrel unit is open seven days a week with hours Sunday through Thursday, 6 a.m. – 10 p.m., and Friday and Saturday, 6 a.m. - 11 p.m.For more information, visit: crackerbarrel.com. - END -
